Exhibit 10.7

PROMISSORY NOTE

April 20, 2004

U.S. $1,500,000.00

Carlsbad, California

FOR VALUE RECEIVED, the undersigned nSTOR TECHNOLOGIES, INC., a Delaware
corporation with its principal place of business at 6190 Corte Del Cedro Road;
Carlsbad, California, 92009 (hereinafter called “Maker”), hereby promises to pay
to the order of Cenvill Recreation, Inc., a Delaware corporation, with its
principal place of business at 100 Century Boulevard, West Palm Beach, Florida
33417 (hereinafter called “Payee”), at the address of Payee’s principal place of
business stated above, or at such other place as the Payee may designate in
writing, the sum of ONE MILLION FIVE HUNDRED THOUSAND Dollars ($1,500,000.00)
(the “Principal Amount”), plus interest on the outstanding balance of the
Principal Amount at the rate of eight percent (8%) per annum, from the date
hereof until the date when said sum is paid in full in accordance with the terms
hereof.  The entire Principal Amount plus all accrued interest thereon shall be
due and payable in full on July 31, 2004.

It is expressly agreed that this Promissory Note evidences a ONE MILLION FIVE
HUNDRED THOUSAND Dollars ($1,500,000.00) revolving line of credit.  The
Principal Amount which may be outstanding at any time under such line of credit
shall not exceed ONE MILLION FIVE HUNDRED THOUSAND Dollars ($1,500,000.00). 
However, this limitation shall not be deemed to prohibit Payee from advancing
any sum, which may, in Payee’s sole and exclusive discretion, be necessary or
desirable in order to protect and preserve the effect and enforceability of this
Promissory Note.  Within the limits and subject to the terms and conditions
hereof, the Maker may borrow, repay and re-borrow under the revolving line of
credit evidenced by this Promissory Note and all shall be subject to the terms
and conditions of this Promissory Note.

Upon the failure by Maker to pay interest in full on or before the date when due
hereunder, the entire unpaid amount of this Note shall thereupon be immediately
due and payable, and the Payee shall have all rights and remedies provided under
this Note.

Maker shall have the right, in Maker’s discretion at any time, without payment
of premium or penalty, to repay in whole or in part the unpaid balance of this
Note.

This Note shall be governed by and construed under the laws of the State of
Florida.  The exclusive venue for any litigation in connection with or arising
out of this Note shall be Palm Beach County, Florida, and the Maker hereby
consents and submits to the jurisdiction of the state and federal courts sitting
in Palm Beach County, Florida.

MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.

nSTOR TECHNOLOGIES, INC.

By: /s/ Todd Gresham
Name: Todd Gresham
Title: President and Chief Executive Officer